Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 21, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Ahn on March 12 2021.

The application has been amended as follows: 



    PNG
    media_image1.png
    712
    947
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    706
    940
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    499
    937
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    548
    938
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 1, 6-11, and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The above amendment places the claims into condition for allowance when compared to the cited closest prior art to Ha; Sungwon et al. (US 20150247237 A1). See the Examiner’s September 21, 2020 final rejection for analysis thereunder. Besides Ha’s not teaching the claimed source gases as noted in the Examiner’s final rejection, Ha is also silent with respect to the claimed relative diameter of Ha’s gas injection hole forming region (122; Figure 1,2) to “an inner diameter .. of the guide ring or an outer diameter … of the recess”. Further, Ha’s Figure 1 and specification only support a claimed ratio of 1.0 which is outside of the claimed range. Ha states at [0027] – “A diameter 202 of the inner region 122 corresponds to the inner diameter 130 of the edge ring 106.”. As such, the closest cited prior art and the Examiner’s updated search does not provide teaching, support, or motivation either alone or in combination, for the amended claim requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716